DETAILED RESTRICTION ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Restriction Requirement
01.	This Office Action includes:
(1) a requirement to elect between GROUPs of inventions, related as disclosed but distinct as claimed, and
(2) a requirement to elect between distinct species. 
A Reply to this Action will be NON-RESPONSIVE if it fails to include:
(1) an election of a specific GROUP of related inventions, and
(2) an election of a specific Species. 
02.	Applicant is required under 35 U.S.C. § 121 to elect, for prosecution on the merits, one of the following GROUPs of, related as disclosed but distinct as claimed, inventions:
GROUP I.	Product claims 9-13, classified in US class 257 and CPC H01L27/00 (claims reciting "an absorption portion, lying on and in contact with the charge Note the requirement to restrict between species if this GROUP is elected. 
GROUP II.	Process claims 1-8, classified in US class 438 and CPC H01L21/00 (claims reciting "realizing an absorption portion made of a second semiconductor material, starting from a free surface of the charge region, the absorption portion being bounded laterally, at the interface with the charge region, by the second spacer such that its periphery is recessed by a constant amount dr.sub.pa with respect to an edge of the charge region"). Note the requirement to restrict between species if this GROUP is elected. 
Inventions of GROUPs I and II are related as a product made and a method/process for making a product, respectively. See M.P.E.P. § 806.05(f). 
Restricting GROUPs I and II for examination purposes is proper because: (1) these GROUPs are "independent" or "distinct" for the reasons given below; and (2) there would be "a serious burden on … examin[ation]" if restriction between these GROUPs were not required. See, M.P.E.P. § 803I. See also M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
In the case of a product made and a method/process for making a product, the so related inventions are "distinct" if one of the following can be shown: (1) that the process as claimed can be used to make another and materially different product, or (2) that the product as claimed can be made by another and materially different process. See M.P.E.P. § 806.05(f).
GROUPs I and II are "distinct" from each other because of the following reasons.
In the instant case, inventions of GROUPs I (the product, as claimed) can be made by NOT requiring the forming of the materially different structure formed in the inventions of GROUP II (the process, as claimed), quoted above for GROUP II. And the inventions of GROUP II yield a product structure NOT requiring the materially different structure in the inventions of GROUP I, quoted above for GROUP I.
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for and examining the inventions of GROUPs I and II, together, is "a serious burden on … examin[ation]" because, as shown by their different classifications, the inventions of the different GROUPs have acquired separate statuses in the art. Additionally, since the inventions of the different GROUPs are differently classified, examining inventions of the different GROUPs together is a serious burden on examination because such an examination would require searching different classes/subclasses or electronic resources, and employing different search queries. See M.P.E.P. § 808.02, describing how "serious burden on … examin[ation]" is shown. Furthermore, examining inventions of the different GROUPs would likely raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both. 
The second prong of the test, therefore, is also satisfied.

A complete reply to this Requirement must: 
1.	elect one of GROUPs I and II for prosecution, even if the reply traverses the Requirement (see, e.g., 37 CFR 1.143); and
2.	identify all pending and reply added claims reading on the elected GROUP (see, e.g., M.P.E.P. § 809.02(a)).
For every claim added with a reply subsequent to the electing reply, Applicant should indicate whether the added claim belongs to the elected GROUP. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicant must elect with traverse. See, for example, M.P.E.P. § 818.01(c). To be a timely, a traversal must be presented at the time of election. Failing to traverse timely loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.01(a).
Should Applicant traverse on the ground that the inventions of the GROUPs are not "distinct," Applicant must provide reasons in support thereof. Applicant must identify evidence now of record, or submit evidence, showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a 35 U.S.C. §103 rejection of the invention(s) of the other GROUP(s). 
A reply arguing all claims are allowable, or the Restriction Requirement is in error, is non-responsive (and maybe considered intentionally non-responsive) UNLESS accompanied by an election. See, for example, M.P.E.P §§ 808.01(a) and 818.01(b).
To comply with 37 CFR 1.48(b), Applicant must amend the inventorship if any claim is cancelled and the cancellation results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
03.	Applicant has been required to elect between product and process claims.
Where claims directed to the product are elected, and the product claims are subsequently found allowable, withdrawn process claims that depend from, or otherwise require all the limitations of, the allowable product claim will be considered for rejoinder.
All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See M.P.E.P. § 821.04(b).
To retain the right to rejoinder, therefore, process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103, and 112.
Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may, and will, be maintained.
The prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. § 804.01.
04.	In addition to electing between Groups of related inventions, as described above, Applicant is required under 35 U.S.C. § 121 to elect, for prosecution on the merits if no generic claim is finally held to be allowable, one of the following distinct species: A and B, wherein:
Species A:	An embodiment directed to the device (and the making of) shown in FIGs. 1A-1C (compare, for example, FIG. 1A to FIG. 2N). 
Species B:	An embodiment directed to the device (and the making of) shown in FIGs. 2A-2N (compare, for example, FIG. 2N to FIG. 1A). 
For examination purposes, restricting Species A and B, from each other, is proper because: (1) these Species are "independent" or "distinct" for the reasons given below; and (2) there would be a "serious burden on … examin[ation]" if restriction between these Species were not required. See, M.P.E.P. § 803I. See also M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
Species A and B are "distinct" because they have mutually exclusive characteristics (as shown in the embodiments' figures and explained by the text 
The first prong of the test, therefore, is satisfied.
Additionally, searching for and examining Species A and B, together, causes serious burden on examination. In the instant case, searching for the mutually exclusive characteristics of these distinct Species requires searching different fields of search (including employing different search queries). See, for example, M.P.E.P. § 808.02 stating that having to "employ[] different search queries" is a way to show serious burden on examination. And the prior art applicable to one Species would not likely be applicable to other Species. See, for example, M.P.E.P. § 808.02. Furthermore, these distinct Species are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both. 
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting Species A and B, from each other, is proper. 
A complete reply to this requirement must:
1.	elect one, and only one, of Species A and B, for prosecution, even if the reply traverses the Requirement (see, e.g., 37 CFR 1.143);
2.	identify all pending and reply added claims generically reading on the elected Species and also reading on other Species (see, e.g., M.P.E.P. § 809.02(a)); and 
3.	identify all pending and reply added claims specifically reading only on the elected Species (see, e.g., M.P.E.P. § 809.02(a)).
The elected Species must correspond to the elected GROUP of related inventions, identified above. Failure to do so will result in an Office Action holding the Reply to be non-responsive. 
For every claim added with a reply subsequent to the electing reply, Applicant should indicate whether the added claim generically reads on the elected Species and also reads on other Species (see, e.g., M.P.E.P. § 809.02(a)), or whether the added claim specifically reads only on the elected Species (see, e.g., M.P.E.P. § 809.02(a)).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicant must elect with traverse. See, for example, M.P.E.P. § 818.01(c). To be timely, a traversal must be presented at the time of election. Failing to traverse timely loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.01(a).
Should Applicant traverse on the ground that the Species are not "distinct," Applicant must provide reasons in support thereof. Applicant must identify evidence now of record, or submit evidence, showing the Species to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the Species unpatentable over the prior art, the evidence or admission may be used in a 35 U.S.C. §103 rejection of the other Species. 
A reply arguing all claims are allowable, or the Restriction Requirement is in error, is non-responsive (and maybe considered intentionally non-responsive) UNLESS accompanied by an election. See, for example, M.P.E.P §§ 808.01(a) and 818.01(b). 
To comply with 37 CFR 1.48(b), Applicant must amend the inventorship if any claim is cancelled and the cancellation results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, pending claim(s) that have been withdrawn from consideration as being directed to non-elected Species will be considered ONLY if the pending withdrawn claim(s):
1.	depend from the allowed generic claim, or
2.	otherwise require all the limitations of the allowed generic claim.
Claims withdrawn as directed to a non-elected Species, AND that are not commensurate in scope with an allowable claim directed to an elected Species, WILL NOT be rejoined. See M.P.E.P. § 821.04(b).
CONCLUSION
05.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or an earlier communication on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814